Title: III. Questions on the Application of France, 12 February 1793
From: Jefferson, Thomas
To: Washington, George


Questions arising on the application of France for 3. millions oflivres to be sent in Provisions to France.


I.


1. Has the Legislature furnished the money?
2. is that money in it’s place, or has it been withdrawn for other purposes?
3. if it has, should we not take the first proper occasion of rectifying the transaction by repaying the money to those for whom the law provided it?
4. is the application from France for an arrearage, or an advance?
5. have we money any where at command to answer this call?
6. if we have not, should we not procure it by loan under the act for borrowing 12. Millions?




II.


Whether and How far we may venture to pay in advance?




Feb. 12. 1793.
